Citation Nr: 1423676	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  05-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy from May 24, 2010, to October 30, 2012. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 


INTRODUCTION

The Veteran had active service from June 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a low back strain injury with chronic lumbosacral strain and assigned a 20 percent disability rating, effective October 30, 2001.

In March 2006, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ). A transcript of the hearing testimony is present in the claims file. The Board remanded the Veteran's appeal in June 2007, February 2010, and August 2012. 

In a May 2013 decision, the Board denied the claim for an initial rating greater than 20 percent for residuals of a herniated nucleus pulposus, including chronic lumbosacral strain, and degenerative joint and disc disease, prior to October 31, 2012. The Board then granted a 40 percent rating for the residuals of a herniated nucleus pulposus disability as indicated above, effective October 31, 2012. The Board also granted a separate 10 percent disability evaluation for right lower extremity radiculopathy, effective from May 24, 2010 to October 30, 2012; and a separate 10 percent rating for left lower extremity radiculopathy effective from May 24, 2010. As explained in the Board's May 2013 decision, the issue of entitlement to initial ratings for bilateral lower extremity radiculopathy prior to October 31, 2012 was on appeal as part of the Veteran's low back increased rating claim; however, the issue of entitlement to ratings in excess of 20 percent and 10 percent respectively, for right lower extremity radiculopathy and left lower extremity radiculopathy effective October 31, 2012, was not on appeal to the Board because the Veteran did not appeal a January 2013 rating decision granting service connection and assigning separate ratings. A September 2013 rating decision effectuated the Board allowances, including a 10 percent disability rating for right lower extremity radiculopathy effective from May 24, 2010 to October 30, 2012. 

The Veteran appealed the Board's May 2013 decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC). In a December 2013 order, granting a joint motion, the Court vacated the Board's decision and specifically remanded to the Board that portion of the Board's decision that denied a separate rating higher than 10 percent for right lower extremity radiculopathy from May 24, 2010 to October 30, 2012, for further development and readjudication in compliance with the instructions in the joint motion. In a January 2013 rating decision, the RO awarded a 20 percent rating for right lower extremity radiculopathy, effective from October 31, 2012. 

In March 2014, the Veteran's attorney submitted additional evidence and waived agency of original jurisdiction consideration of that evidence. See 38 C.F.R. § 21.1304 (2013). In a brief associated with the additional evidence, the Veteran's attorney raised the issue of TDIU. This is along with the contemporaneous submission of a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and a statement from the Veteran asserting his unemployability due to service-connected disabilities. In light of the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that claims for a TDIU are part and parcel with increased rating claims, as is the case here, the issue of a TDIU is properly before the Board. As will be explained below, the claim for a TDIU is being remanded to determine whether the Veteran's service-connected disabilities, render him unable to secure or follow substantially gainful employment. 

It must also be mentioned that in the March 2014 brief, the Veteran's attorney indicates that the issue before the Board is a rating in excess of 20 percent for right lower extremity radiculopathy. However, the Court's December 2013 Order on the matter is specific, vacating and then remanding only that part of the Board's decision that denied a separate rating higher than 10 percent for right lower extremity radiculopathy from May 24, 2010 to October 30, 2012. In light of the Court's specificity, the Board does not have jurisdiction, and that issue is not ripe for adjudication by the Board at this time. The issue of a rating in excess of 20 percent for right lower extremity radiculopathy has been raised by the record, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office. 


FINDING OF FACT

Considering the subjective complaints of disablement, the physical manifestations associated with the Veteran's right lower extremity radiculopathy shown, and with reasonable doubt resolved in the Veteran's favor, from May 24, 2010 to October 30, 2012 his right lower extremity radiculopathy was productive of moderate incomplete paralysis of the sciatic nerve, but no more. 


CONCLUSION OF LAW

From May 24, 2010 to October 30, 2012 the criteria for a 20 percent rating for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist (Veterans Claims Assistance Act of 2000 (VCAA))

The VA has a duty to notify the claimant of the information and evidence that is necessary to substantiate the claim and a duty to assist claimants in obtaining that evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400(o) (2013). 

No further notification requirements were required in this case as the Veteran's claim for service connection has already been granted and only the assignment of his initial rating, and now the associated separate rating granted by the Board. Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements). Also, in the March 6, 2014 brief, the Veteran's attorney requested waiver of any VCAA errors. 

VA has obtained the Veteran's service records, VA treatment records, and private treatment records, and he was provided a thorough and contemporaneous VA examination where the examiner fully considered his relevant medical history, including his lay statements, and described the disability in sufficient detail to allow for a fully informed evaluation of the service-connected disability on appeal. See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail to allow for a fully informed evaluation of the claimed disability); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see e.g. Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006) (noting that a medical opinion is inadequate where the examiner fails to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disorder). Therefore the duty to assist has been met. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

VA's duties to notify and assist have been met, and any additional development efforts would serve no useful purpose. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Therefore, there is no prejudice to the Veteran in adjudicating this appeal. 

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from the disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Furthermore, in a claim arising from the Veteran's dissatisfaction with the initial disability rating assigned pursuant to a grant of service connection, VA must assess the level of disability from the date of initial application for service connection and determine whether the facts show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (("[S]taged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."). Accordingly, the Board has assigned staged ratings for the Veteran's lumbar spine disability with radiculopathy, as discussed below. 

Where a lumbar spine disability is rated under the General Rating Formula, associated neurologic abnormalities are rated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1). The Veteran is service connected for radiculopathy of the right lower extremity properly rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, used to rate paralysis of the sciatic nerve. Id. 

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances. 38 C.F.R. § 4.120. The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id. 

Under the rating criteria for neurological disabilities of the sciatic nerve, a 10 percent evaluation is assigned for mild incomplete paralysis, a 20 percent evaluation is assigned for moderate incomplete paralysis, a 40 percent evaluation is assigned for moderately severe incomplete paralysis, and a 60 percent evaluation is warranted for severe incomplete paralysis with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520. A maximum evaluation of 80 percent is assigned for complete paralysis of the sciatic nerve. Id. 

The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2013). 

Factual Background

The appropriate time frame for consideration of this claim is the period from May 24, 2010 to October 30, 2012.

At a VA examination in May 24, 2010, the Veteran reported pain radiation down each leg at times affecting his ability to walk. There was a decrease in sensation at the bilateral tibia region extending down to the lateral aspect of the foot, involving S1 dermatomal distribution. The diagnosis provided was degenerative disc disease with radiculopathy. 

In October 2012, a VA compensation examination of the thoracolumbar spine was performed. The diagnoses were degenerative disc disease and chronic strain. The Veteran reported falling 2 times per week, along with weakness of the right leg. The physical examination revealed the Veteran had muscle atrophy. There was moderate constant pain, severe paresthesia or dysthesias, and severe numbness of the right extremity. It was affirmatively acknowledged by the examiner that regarding the sciatic nerve on the right, the Veteran had moderate incomplete paralysis. 

Analysis 

The Board has reviewed the evidentiary data and finds that for the period from May 24, 2010, to October 30, 2012, the evidence of record supports the assignment of a 20 percent rating for right lower extremity radiculopathy. 

As pointed out by the parties in the November 2013 joint motion, the Board in the May 2013 Board decision granting a separate 10 percent disability evaluation for radiculopathy of the right extremity, limited consideration of the Veteran's disability to the diagnostic criteria that refers to wholly sensory nerve involvement under 38 C.F.R. §  4.124 (when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree). The parties indicated that non-sensory manifestations such as reported right calf muscle atrophy were not discussed by the Board. 

Review of the record shows that the Board's May 2013 decision awarding a separate 10 percent rating for right lower extremity radiculopathy from May 24, 2010, to October 30, 2012 was based on evidence in the record, not including the VA compensation medical examination of the back performed on October 31, 2012. 

Under Diagnostic Code 8520 for evaluating neurological impairment of the sciatic nerve, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The clinical evidence from the period May 24, 2010 to October 30, 2012 shows the Veteran's pain complaints associated with his right lower extremity radiculopathy. However, it is not until the VA compensation examination of the back performed on October 31, 2012, and not before then, that the Veteran's physical manifestations of the Veteran's right lower extremity radiculopathy, including atrophy and moderate incomplete paralysis of the sciatic nerve are clinically shown. It is at this time that his history of falling 2 times per week is reported. While these findings are not shown until October 31, 2012, based on his reported history of falling in the past, and with reasonable doubt resolved in his favor, it reasonable to assume that during the period from May 24, 2010 to October 30, 2012 the Veteran's right lower extremity radiculopathy resulted in moderate incomplete paralysis of the sciatic nerve on the right clearly necessitating a 20 percent rating during this time frame under Diagnostic Code 8520. 

While moderate incomplete paralysis on the right is shown by the medical findings, there is no evidence, clinical or otherwise indicating that during the period from May 24, 2010 to October 30, 2012, the Veteran's right lower extremity radiculopathy leg resulted in moderately severe, incomplete paralysis of the sciatic nerve, warranting an even higher 40 percent rating. 

The preponderance of the evidence supports a 20 percent rating for right lower extremity radiculopathy from May 24, 2010 to October 30, 2012, but no higher. 

The discussion above reflects that from May 24, 2010 to October 30 the symptoms and effects of the Veteran's right lower extremity radiculopathy, namely pain, neurological deficits, and leg atrophy, are fully contemplated by the applicable rating criteria in the rating schedule. Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary. 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111 (2008). 



ORDER

A 20 percent rating for right lower extremity radiculopathy from May 24, 2010, to October 30, 2012 is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

In Rice, the Court held that a TDIU claim is part of an increased-rating claim when such claim is raised by the record. An increased rating claim for a period of time has been adjudicated as indicated above, but it remains before the Board. The Veteran has reported he is unemployable due to his several service-connected disabilities. As such, the issue of entitlement to a TDIU is raised by the record. But this derivative claim needs to be further developed before being decided. 

In support of his claim, in February 2014 the Veteran's attorney submitted a vocational assessment from a private vocational expert. It was reported that the Veteran was on full retirement from a railroad company after 30 years work, including as a train conductor. The expert opined that it was at least as likely as not that the Veteran's service-connected impairments prevented him from continuing work he was qualified to perform, and from securing and following any other substantially gainful employment since 2004, when his back problem flared. 

The Board notes that VA has not had the opportunity to consider this TDIU claim nor examine the Veteran regarding his service-connected disabilities and how they impact his employability. The Board resultantly finds that the Veteran should be afforded an appropriate VA compensation examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities, including especially on account of his low back disability (although the aggregate effect of all must be considered).

In addition, he has not received any VCAA notice or other assistance regarding this derivative TDIU claim, so this, too, is warranted before deciding this claim. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter that pertains expressly to the claim of entitlement to a TDIU. 

2. Schedule a VA medical examination for an opinion regarding the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected disabilities, alone, prevent him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison, when also considering his level of education and prior work experience and training, but not his advancing age or impairment attributable to disabilities that are not service connected. 

Note: The term "as likely as not" does not mean merely within the realm of medical possibility, but instead that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must review all pertinent documents in the claims file in conjunction with the examination, including a complete copy of this decision and remand, and indicate in the examination report whether the requested review took place. All opinions are to be accompanied by a rationale consistent with the evidence of record. If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3. Then adjudicate this TDIU claim. If this derivative claim is denied, send the Veteran and his attorney an SSOC concerning this derivative claim and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this derivative claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


